Citation Nr: 0912784	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-24 495	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an initial rating higher than 40 percent 
for a low back disability.

2.	Entitlement to ratings higher than 20 percent for the 
associated radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Veteran served in the Pennsylvania Army National Guard, 
including when he injured his low back in a training exercise 
in 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  That decision granted service connection for a 
low back disability - multiple level herniated discs with 
lumbar radiculopathy, and assigned an initial 40 percent 
collective rating effective retroactively to the date of 
filing, December 20, 2002.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  That May 2003 RO decision also denied service 
connection for bladder dysfunction as secondary to the low 
back disability, but in a November 2008 decision since issued 
during the pendency of the appeal of that claim, the RO 
granted service connection for bladder, voiding dysfunction 
secondary to the low back disability and assigned an initial 
60 percent rating retroactively effective from December 19, 
2002.  In response, the Veteran withdrew that claim.  
38 C.F.R. § 20.204 (2008); AB v. Brown, 6 Vet. App. 35 
(1993).

In support of his claim for a higher initial rating for his 
low back disability, the Veteran testified at an October 2006 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.

In August 2007 the Board remanded this low back disability 
claim to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  And in a June 2008 
decision, on remand, the RO assigned separate, compensable 
20 percent ratings for the associated radiculopathy affecting 
the lower extremities effective retroactively to October 31, 
2006 (as mentioned, the radiculopathy had previously been 
rated concurrently with the low back disability, not 
separately).  The Board will therefore not only determine 
whether the Veteran is entitled to a higher initial rating 
for his low back disability, but also whether he is entitled 
to higher ratings for the associated radiculopathy.  See 
again AB, 6 Vet. App. at 38-39.

FINDINGS OF FACT

The Veteran's low back disability is manifested by limitation 
of flexion to 40 degrees, muscle spasms, fatigability on 
repetitive motion and moderate radiculopathy into his lower 
extremities.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the low back disability since December 20, 2002.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

2.  The criteria are met for the 20 percent ratings, but no 
higher, for the associated radiculopathy of the lower 
extremities since December 20, 2002 (so earlier than 
the current effective date of October 31, 2006).  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.71a, Diagnostic Code 5293 (effective prior to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003), 
4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  



In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in January 2003, prior to initially adjudicating 
his claim in the May 2003 decision on appeal.  That letter 
informed him of the evidence required to substantiate his 
initial, underlying claim for service connection (keeping in 
mind his claim arose in that context), since granted, as well 
as apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in a more recent August 2007 letter of 
the downstream disability rating and effective date elements 
of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And since providing that additional Dingess notice 
in August 2007, the RO has gone back and readjudicated his 
claim in the January 2009 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and his representative 
identified.  In addition, the Veteran was examined for VA 
compensation purposes in March 2003 and July 2008.  These 
examination reports are adequate for rating purposes because 
they contain the information necessary to assess the severity 
of his low back disability, including the associated 
radiculopathy affecting his lower extremities.  38 C.F.R. 
§ 4.2; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board finds that the current record contains sufficient 
medical evidence with which to accurately evaluate this low 
back disability.  Accordingly, no further development is 
needed to meet the requirements of the VCAA or the Court.

II.  Merits

The Veteran injured his back during a Pennsylvania Army 
National Guard training exercise in 1997.  He subsequently 
filed a claim for service connection in December 2002, which 
the RO granted and assigned an initial 40 percent rating from 
the date of filing, December 20, 2002.  He appealed for a 
higher initial rating.  See Fenderson, 12 Vet. App. at 125-
26.  In a more recent decision during the pendency of his 
appeal, the RO assigned separate 20 percent ratings for the 
associated radiculopathy affecting his lower extremities 
effective October 31, 2006.  Prior to assigning those 
separate ratings, the radiculopathy had been rated 
concurrently with the low back disability.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Since, as mentioned, the Veteran's claim arises from his 
disagreement with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging", with equal consideration for the 
entire body of evidence.  Fenderson, 12 Vet. App. at 119, 
125-26.



The criteria for rating disabilities of the spine were 
amended since the Veteran filed his claim.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the Veteran's low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.

At the time the Veteran filed his claim, intervertebral disc 
syndrome (IVDS) was rated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 
5293 (2002).

Under these criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The next higher rating of 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest and treatment "prescribed by a 
physician."  Id.

The amended rating criteria, effective September 26, 2003, 
involved a revision of that portion of the rating schedule to 
which diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003) or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent rating 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a.

Applying all of the above criteria to the facts of this case, 
the Board finds that the Veteran's low back disability does 
not meet the requirements for a disability rating higher than 
40 percent under either the former or revised rating 
criteria.  The medical evidence for consideration includes 
various VA outpatient treatment records as well as March 2003 
and July 2008 VA examination reports.

With respect to the former rating criteria, the Board notes 
that the evidence does not establish the occurrence of 
incapacitating episodes.  While the Veteran has indicated 
that he is in effect forced to stay in bed due to his back 
pain, nowhere does the record suggest, nor has the Veteran 
alleged, that bedrest has ever been prescribed by a doctor 
because of his low back disability.  So, by definition, 
he has not experienced any incapacitating episodes, much less 
of the frequency and duration mentioned to warrant a rating 
higher than 40 percent.

Under DC 5293, however, the Board must also consider whether 
separate ratings for chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.

The Board finds that a disability rating higher than 40 
percent is not warranted for the orthopedic manifestations of 
the Veteran's low back disability under the General Rating 
Formula for Diseases and Injuries of the Spine.  A disability 
rating higher than 40 percent may only be assigned under 
these criteria if there is evidence of unfavorable ankylosis.  
Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)].

Since, as will be explained, the medical evidence shows the 
Veteran's thoracolumbar (i.e., thoracic and lumbar) spine has 
motion in every direction, even if less than full/normal 
range of motion, by definition these combined segments of his 
spine are not ankylosed.  Consequently, a disability rating 
higher than 40 percent is not available under the General 
Rating Formula for Diseases and Injuries of the Spine.  In 
this regard, the March 2003 and July 2008 VA examination 
reports show flexion to 40 degrees, extension of 10 degrees, 
and lateral rotation of 15 degrees bilaterally.  See 
38 C.F.R. § 4.71a, Note (5), indicating that for VA 
compensation purposes unfavorable ankylosis is a condition in 
which the entire...thoracolumbar spine, or the entire spine is 
fixed in flexion or extension....  Thus, since the Veteran's 
spine is not ankylosed, a disability rating higher than 
40 percent is not warranted in this case, even after 
considering his complaints of associated pain.  Moreover, 
where, as here, the Veteran is in receipt of the maximum 
evaluation due to limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 are not for application.  Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).  Therefore, the Board will not further 
discuss the potential for a higher rating from functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine.

In regards to the neurological manifestation of the 
disability, the Veteran has already been assigned separate 20 
percent ratings for the associated radiculopathy affecting 
his lower extremities (prior to the assignment of these 
separate ratings, the radiculopathy had been rated 
effectively as 0-percent disabling as part and parcel of the 
low back disability, not separately and distinct from it).  
The Board finds that this is an appropriate rating for the 
Veteran's neurological manifestations.  Under DC 8520 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability evaluation; 
moderate incomplete paralysis warrants a 20 percent 
disability evaluation; moderately severe incomplete paralysis 
warrants a 40 percent disability evaluation; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability evaluation.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The July 2008 VA examination found that the Veteran's back 
pain radiated down both legs and caused weakness in the legs.  
The VA examiner found absent ankle reflexes and weakness of 
the gastrocnemius muscles bilaterally.  The examiner 
diagnosed a moderate degree of sciatic neuropathy in both 
legs.  These neurological manifestations would reflect 
moderate incomplete paralysis of the sciatic nerve. 
Therefore, the 20 percent rating assigned to the associated 
radiculopathy is appropriate for the Veteran's condition.  

The Board, however, is unable to find a basis for the 
effective date of October 31, 2006 for the Veteran's service-
connected radiculopathy.  The RO stated that the Veteran had 
filed a claim for an increased evaluation on October 31, 
2006, but that is incorrect.  As already alluded to, the 
radiculopathy was actually service connected at the same time 
as the low back disability, itself, just rated together with 
the low back disability (as opposed to separately from it).  
And inasmuch as the Veteran has had moderate radiculopathy in 
his lower extremities since the December 20, 2002, filing of 
his claim, this marks the correct effective date for the 
separate 20 percent ratings.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

For these reasons and basis, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial rating higher than 40 percent for his low back 
disability and for disability ratings higher than 20 percent 
for the associated radiculopathy.  However, the Board is 
granting an earlier effective date for these 20 percent 
ratings, December 20, 2002, coinciding with the grant of 
service connection for the low back disability.  And because 
the preponderance of the evidence is against the claim in all 
other respects, the doctrine of reasonable doubt is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

III.  Extraschedular Consideration 

The Board also finds that the schedular rating of 40 percent 
for the Veteran's low back disability plus 20 percent ratings 
for the associated radiculopathy affecting each lower 
extremity are not inadequate, such that the claim should be 
referred to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
In other words, there is no evidence his low back disability 
has caused marked interference with his employment - meaning 
above and beyond that contemplated by his schedular ratings, 
or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  

The Veteran was granted a total disability rating based on 
individual unemployability (TDIU) in January 2005 because of 
the combined effects of his service-connected depression and 
service-connected low back disability.  The award was 
discontinued in December 2008, but there is no indication his 
low back condition and associated radiculopathy, alone, 
interfere with his employment beyond what is contemplated by 
his 40 percent and 20 percent respective ratings.  According 
to 38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 40 percent for 
the low back disability is denied.

The claim for ratings higher than 20 percent for the 
associated radiculopathy also is denied, except that an 
earlier effective date of December 20, 2002 is granted for 
these ratings, subject to the laws and regulations governing 
the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


